This is a petition under G.L. 2301, addressed to the Brattleboro municipal court, to set aside a judgment obtained before a justice of the peace. After hearing, and finding the facts, the trial court set aside the judgment. The petitionee has brought the case to this Court.
No question is presented for review in this case. The exception to the denial of a motion to dismiss the petition was waived by subsequently proceeding to a trial on the merits. Carpenter v.C.V. Ry. Co., 93 Vt. 357, 368, 107 A. 569.
An exception was taken to the finding of facts, but since no particular finding is pointed out, and no particular fault is indicated, it is too general to be available. Royal Bank v.Girard, 100 Vt. 117, 119, 135 A. 497.
The record discloses no other exception.
Judgment affirmed.